Case 6:20-cv-00725-ADA Document 33-3 Filed 12/11/20 Page 1 of 15




                Exhibit C
                   Case 6:20-cv-00725-ADA Document 33-3 Filed   12/11/20 Page 2 of 15
                                                           Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20
     Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 1 of 54                                                                            Page 3 of 54
                                                                         1                                                                                               3


1                        UNITED STATES DISTRICT COURT                        08:59:13   1                 THE CLERK:     Motion hearing in Civil Actions
                           WESTERN DISTRICT OF TEXAS
2                               AUSTIN DIVISION                              08:59:18   2     1:19-CV-1075, styled, Intellectual Ventures I and II, LLC

3     INTELLECTUAL VENTURES,    ) Docket No. A 19-CA-1075 ADA                08:59:23   3     vs. VMware, Incorporated, Civil Case No. W-19-CV-432,
      LLLC                      )
4                               )                                            08:59:29   4     styled Parus Holdings, Incorporated vs. Apple,
      vs.                       ) Austin, Texas
5                               )                                            08:59:33   5     Incorporated, and Civil Action No. W-19-CV-612, styled
      VMWARE, INC.              ) January 31, 2020
6     ----------------------------------------------------------             08:59:40   6     Gabriel De La Vega vs. Microsoft Corporation.
                     UNITED STATES DISTRICT COURT
7                      WESTERN DISTRICT OF TEXAS                             08:59:44   7                 THE COURT:     Good morning, everyone.          All my
                             WACO DIVISION
8                                                                            08:59:47   8     favorite lawyers in one place.            How lucky can I get.         I
      PARUS HOLDINGS, INC.             ) Docket No. A 19-CA-432 ADA
9                                      )                                     08:59:52   9     shouldn't even get paid to have to work today.
      vs.                              ) Waco, Texas
10                                     )                                     08:59:55   10                If you all would be so kind as to start off and,
      APPLE, INC., ET AL               ) January 31, 2020
11                                                                           08:59:57   11    I guess, if you -- we can go in the order that Suzanne
                            TRANSCRIPT OF MOTION HEARING
12                     BEFORE THE HONORABLE ALAN D. ALBRIGHT                 09:00:01   12    just called the cases.         We'll start with IV vs. VMware,

13    APPEARANCES:                                                           09:00:05   13    Inc., and if the lawyers would address and identify

14    For Intellectual                 Mr. Jonathan DeBlois                  09:00:08   14    themselves.      Josh is already telling me something I need
      Ventures:                        Mr. Robert R. Gilman
15                                     Prince, Lobel, Tye, LLP               09:00:18   15    to do.     So I try and do everything that Suzanne and Josh
                                       One International Place
16                                     Boston, Massachusetts 02110           09:00:23   16    tell me to do.

17                                     Mr. Derek T. Gilliland                09:00:24   17                So if I could hear from the IV lawyers and then,
                                       The Sorey Law Firm
18                                     109 West Tyler Street                 09:00:26   18    from the lawyers for VMware.
                                       Longview, Texas 75601
19                                                                           09:00:30   19                MR. GILLILAND:       Your Honor, Derek Gilliland on
      For Parus Holdings:              Mr. Andrew H. DeVoogd
20                                     Mr. Michal J. McNamara                09:00:32   20    behalf of IV, and with me today is Bob Gilman and John
                                       Mintz, Levin, Cohn, Ferris,
21                                     Glovsky and Popeo, P.C.               09:00:36   21    DeBlois.     And also in the gallery is representative of IV
                                       One Financial Center
22                                     Boston, Massachusetts 02111           09:00:39   22    Chuck Ebertin.       We're ready to proceed.

23    For VMware, Inc.:                Ms. Katherine Kelly Vidal             09:00:42   23                THE COURT:     And, Mr. Gilliland, who will be
                                       Winston & Strawn, LLP
24                                     275 Middlefield Road, Suite 205       09:00:43   24    speaking on y'all's on behalf?
                                       Menlo Park, California 94025
25                                                                           09:00:47   25                MR. GILLILAND:       Mr. Gilman will be arguing for


                    LILY I. REZNIK, OFFICIAL COURT REPORTER                                                 LILY I. REZNIK, OFFICIAL COURT REPORTER
            U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                 U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)




     Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 2 of 54                         Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 4 of 54
                                                                         2                                                                                               4


1     (Appearances Continued:)                                               09:00:48   1     IV.

2     For Apple, Inc.:                 Ms. Bita Rahebi                       09:00:48   2                 THE COURT:     Mr. Ravel, your at least up front.
                                       Morrison & Foerster, LLP
3                                      707 Wilshire Boulevard,               09:00:51   3     Or.
                                       Suite 6000
4                                      Los Angels, California 90017          09:00:51   4                 MR. RAVEL:     I'm in the next case, Parus against

5                                      Mr. J. Stephen Ravel                  09:00:53   5     Apple.     And for Apple is Bita Rahebi and me.             We'll be
                                       Kelly, Hart & Hallman, LLP
6                                      303 Colorado Street, Suite 2000       09:00:57   6     splitting the argument.          And our client, Natalie Pous, in
                                       Austin, Texas 78701
7                                                                            09:01:00   7     from Cupertino.
      For Google, LLC:                 Mr. Darin W. Snyder
8                                      O'Melveny & Myers, LLP                09:01:01   8                 THE COURT:     And immediately behind you is?
                                       Two Embarcadero Center,
9                                      28th Floor                            09:01:03   9                 MS. VIDAL:     Kathy Vidal.       I'm here with William
                                       San Francisco, California 94111
10                                                                           09:01:06   10    Logan, my colleague, representing VMware.               And in the
                                       Mr. Stephen Burbank
11                                     Scott, Douglass, McConnico            09:01:09   11    gallery is my client, Danielle Coleman, from VMware.
                                       303 Colorado Street, Suite 2400
12                                     Austin, Texas 78701                   09:01:11   12                THE COURT:     And, Ms. Vidal, who will be speaking

13    For Samsung Electronics: Ms. Victoria E. Maroulis                      09:01:15   13    on behalf of VMware?
                               Quinn, Emanuel, Urquhart, Oliver
14                             & Hodges, LLP                                 09:01:16   14                MS. VIDAL:     I will, your Honor.
                               555 Twin Dolphin Drive, 5th Floor
15                             Redwood Shores, California 94065              09:01:17   15                THE COURT:     Very good.

16    For Amazon.Com, Inc:             Mr. Barry K. Shelton                  09:01:18   16                Okay.    Well, then, let's start with that case.
                                       Shelton Coburn, LLP
17                                     311 RR 620 South, Suite 205           09:01:19   17    Before we hear from the lawyers, let me tell you a couple
                                       Austin, Texas 78734
18                                                                           09:01:22   18    of things that you probably have all heard me say in the
                                       Mr. Ravi Ranganath
19                                     Fenwick & West, LLP                   09:01:26   19    past about these general issues.            More notes?      Okay.
                                       801 California Street
20                                     San Francisco, California 94041       09:01:35   20    Suzanne tells me there's an attorney I need to have sworn

21    Court Reporter:                  Ms. Lily Iva Reznik, CRR, RMR         09:01:36   21    in.    If that's true, just let me know whenever that case
                                       501 West 5th Street, Suite 4153
22                                     Austin, Texas 78701                   09:01:40   22    comes up, and I'll be happy to do that.
                                       (512)391-8792
23                                                                           09:01:42   23                Couple of things I just generically feel about

24                                                                           09:01:48   24    the arguments on infringement, contributory infringement,

25    Proceedings reported by computerized stenography,                      09:01:53   25    willful infringement, and some of the others, in terms of
      transcript produced by computer.

                    LILY I. REZNIK, OFFICIAL COURT REPORTER                                                 LILY I. REZNIK, OFFICIAL COURT REPORTER
            U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                 U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                              Case 6:20-cv-00725-ADA Document 33-3 Filed   12/11/20 Page 3 of 15
                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 5 of 54
                                                                      Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20                                           Page 7 of 54
                                                                                            5                                                                                               7


09:01:55   1     notice.     Number one is, I don't -- you know, I don't feel                   09:05:14   1     example, willfulness and give you an opportunity to amend

09:02:02   2     like -- I'm not often going to be persuaded by an argument                     09:05:17   2     your pleadings, one of my favorite sayings when people

09:02:06   3     that -- I'm just picking out until I'm not even sure --                        09:05:23   3     argue in front of the Supreme Court is, I'm not sure it's

09:02:12   4     I'll pick on anyone who's here, Microsoft or anyone.                 The       09:05:25   4     worth the candle.        I'm not even sure I know exactly what

09:02:17   5     fact that they may have gone and gotten a patent and                           09:05:28   5     that means, but it's a cool phrase, and I think it applies

09:02:20   6     somewhere in one of those patents, they identify the                           09:05:32   6     here.    I'm not sure why it's worth a candle to be fighting

09:02:24   7     patent that is being is asserted, that's not going to be                       09:05:35   7     over all this.       So that's my general perspective.

09:02:28   8     good enough to me for actual notice.              I think there                09:05:39   8                 So with all that background, Ms. Vidal.

09:02:35   9     actually needs to be some kind of formal notice.                 And it        09:05:42   9                 MS. VIDAL:     Thank you, your Honor.          With that

09:02:41   10    might not have to be the old-fashioned send a letter,                          09:05:45   10    background, I believe I can rest.

09:02:43   11    notice, or anything like that, but there actually needs to                     09:05:47   11                THE COURT:     You are probably pretty close to it.

09:02:46   12    be some notice of an awareness of the patent for the                           09:05:50   12    Really, what I'm most interested in and the reason I set

09:02:50   13    period to begin running.                                                       09:05:53   13    the hearing in this manner and have as many of these cases

09:02:52   14                That being said, I know that many on the                           09:05:57   14    as possible is, I thought, you know, my perspective --

09:02:57   15    plaintiff's side of the bar would be concerned, you know,                      09:06:01   15    getting my general perspective out to really good

09:03:00   16    about the information they have when they file pleadings,                      09:06:04   16    plaintiff's lawyers, to really well-established

09:03:06   17    their ability to do this.          And if they don't make the --               09:06:08   17    plaintiff's groups like Intellectual Ventures, really good

09:03:09   18    if they don't make the accusation in the initial pleading,                     09:06:14   18    defense lawyers.        Some of my all-time favorites are

09:03:13   19    a fear that they won't be able to make the accusation.                         09:06:16   19    sitting over here.

09:03:17   20                I want to ensure everyone in here that the way I                   09:06:16   20                And I guess I can't say Stephen Burbank is my

09:03:20   21    see it is, there will be a period of time after the                            09:06:20   21    favorite clerk since Josh is sitting in front of me, but

09:03:26   22    Markman, once the discovery begins, where it will be a                         09:06:23   22    I'll say that he was my favorite former clerk.

09:03:32   23    relatively short period of time, probably about three                          09:06:27   23                But part of the reason of having this many people

09:03:35   24    months, but you will -- the plaintiffs will have a                             09:06:29   24    attend -- and it's great the corporate representatives are

09:03:39   25    baked-in period of time in every case where they can take                      09:06:33   25    here -- is to get across my general philosophy.                  So, you


                                LILY I. REZNIK, OFFICIAL COURT REPORTER                                                        LILY I. REZNIK, OFFICIAL COURT REPORTER
                        U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                        U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)




                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 6 of 54                                 Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 8 of 54
                                                                                            6                                                                                               8


09:03:42   1     discrete discovery on the issue -- these specific issues,                      09:06:38   1     know, frankly, it might be better for me to hear from Mr.

09:03:46   2     and if they determine that there was knowledge of the                          09:06:40   2     Gilman, after everything I've said, about what his

09:03:51   3     patent, then leave will be given -- granted very liberally                     09:06:43   3     thoughts are about what IV would like to do unless you

09:03:56   4     and allow -- to allow the plaintiffs to amend their                            09:06:46   4     have something you'd like to say.

09:04:01   5     pleadings, as long as they get it done quickly enough                          09:06:47   5                 MS. VIDAL:     If you'd like me to create a record

09:04:04   6     during the discovery period of time to allow additional                        09:06:49   6     on the five patents, I'm happy to, but if it's --

09:04:07   7     discovery to take place on behalf of the defendants.                           09:06:52   7                 THE COURT:     We've been through all of them.             Josh

09:04:10   8                 But I'm not going to be receptive to defendant                     09:06:54   8     and I have spent a lot of time getting ready for this

09:04:15   9     saying, they should have pled it originally because we                         09:06:57   9     hearing, and so, I don't think it's necessary for the

09:04:17   10    have a lot of lawyers here who are unhappy that it was                         09:06:59   10    record; and it won't help me because Josh and I have gone

09:04:20   11    pled in the initial pleadings.            And so, I'm thinking                 09:07:03   11    -- we've gone through all the stuff pretty carefully.

09:04:24   12    that's the better way to do it.                                                09:07:06   12                MS. VIDAL:     And, your Honor, one other thing.

09:04:26   13                So, Mr. Gilman, having -- or, actually, I guess,                   09:07:08   13                THE COURT:     Yes, ma'am.

09:04:29   14    Ms. Vidal, it's your -- it will be y'all's motions, but                        09:07:08   14                MS. VIDAL:     Your chambers brought the Romag

09:04:32   15    that's the context I see all in this is sort of a                              09:07:11   15    decision to our attention.           Is there something that you

09:04:36   16    balancing of issue.        And I will tell you that there may be               09:07:12   16    wanted us to address on that, or was that for other

09:04:42   17    slightly more weight on the plaintiff's side to explain to                     09:07:15   17    defendants and plaintiffs?

09:04:47   18    me why it makes a difference that you all are able to                          09:07:16   18                THE COURT:     No.

09:04:50   19    maintain an accusation or an allegation of willfulness or                      09:07:16   19                Generally speaking, I was listening to the oral

09:04:56   20    the other issues that we're here for.                                          09:07:21   20    arguments and I -- and I worried about sending it out

09:05:01   21                If you know that I'm going to give you the                         09:07:25   21    because at least some you would say he doesn't even

09:05:04   22    opportunity to -- Mr. Gilman, I'm sorry, I'm picking on                        09:07:28   22    realize it's a trademark case and I did.               And so, I get

09:05:05   23    you.    I'm looking at you, but it's true for all the                          09:07:32   23    that.    But when I heard, I think it was, Justice

09:05:07   24    plaintiffs.      As long as you are aware that I'm going to                    09:07:37   24    Kavanaugh -- pretty sure it was Kavanaugh.               He was

09:05:11   25    make -- give you the opportunity to establish, for                             09:07:40   25    articulating issues about what -- you know, for


                                LILY I. REZNIK, OFFICIAL COURT REPORTER                                                        LILY I. REZNIK, OFFICIAL COURT REPORTER
                        U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                        U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                              Case 6:20-cv-00725-ADA Document 33-3 Filed    12/11/20 Page 4 of 15
                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 9 of 54
                                                                      Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20                                                Page 11 of 54
                                                                                                 9                                                                                              11


09:07:43   1      willfulness, what willfulness means in terms of actual                             09:10:06   1      it's not alleged, so we're not going to answer it.                That

09:07:46   2      knowledge.                                                                         09:10:08   2      would be very poorly received by me.

09:07:47   3                 I think that that -- the way he was asking it, I                        09:10:12   3                  I think the much better way of doing it is to --

09:07:52   4      don't know at least in his mind or some of the other                               09:10:18   4      if you have a case where there is actual notice and I

09:07:55   5      justices that they would really see it much in difference                          09:10:20   5      think there's one here where either, you know, we have

09:07:59   6      in terms of the willfulness standard between the different                         09:10:22   6      that or close to that situation, then obviously that's

09:08:02   7      IP groups.     And it sounded to me like an indication from                        09:10:25   7      fine.

09:08:06   8      at least one justice what he thought actual knowledge                              09:10:25   8                  But I think I agree with, you know, having done

09:08:09   9      might -- sufficient knowledge might be.                                            09:10:30   9      cases on both sides, I can appreciate why, for example,

09:08:12   10                So I just wanted you all to have heard, you know,                       09:10:34   10     Apple doesn't want to have these allegations that may or

09:08:16   11     be aware of that, as well, because I think that's -- as a                          09:10:38   11     may not be substantiated in the original complaint or even

09:08:19   12     lower court, I think I should be informed by what those                            09:10:41   12     amended complaint; but at the same time, they should not

09:08:23   13     cases that are going on, and I thought you guys just ought                         09:10:46   13     to not have to provide you with discovery because you

09:08:27   14     to be aware of that.                                                               09:10:48   14     didn't plead it in the initial complaint or the amended

09:08:28   15                MS. VIDAL:      And I appreciate that.         Since                    09:10:52   15     complaint.

09:08:29   16     willfulness is not in our case, I'll leave that to the                             09:10:52   16                 So yes, you would -- within reason, you would be

09:08:31   17     other counsel to address.                                                          09:10:57   17     -- have total access to discovery to establish these other

09:08:32   18                THE COURT:      I mean, y'all have better lives than                    09:11:00   18     claims.

09:08:34   19     I do because you probably don't walk around listening to                           09:11:01   19                 MR. GILMAN:     All right.      That's appreciated, your

09:08:36   20     Supreme Court arguments in Waco.            But that's what you have               09:11:02   20     Honor.     If we walk out of here having that statement, then

09:08:40   21     to do in Waco is listen to Supreme Court arguments.                     And        09:11:04   21     I think, you know.

09:08:43   22     so, I thought it was informative.            No.    That's it.                     09:11:05   22                 THE COURT:     I think I speak a fair amount, and

09:08:46   23                MS. VIDAL:      Thank you, your Honor.                                  09:11:08   23     that's one of the things I always try to get across is,

09:08:46   24                THE COURT:      Mr. Gilman.                                             09:11:10   24     that's my view on discovery.           And for those of you who

09:08:55   25                MR. GILMAN:      Thank you, your Honor.         Bob Gilman              09:11:15   25     have not been in front of me before on other matters,


                               LILY I. REZNIK, OFFICIAL COURT REPORTER                                                              LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                              U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)




                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 10 of 54                                     Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 12 of 54
                                                                                                10                                                                                              12


09:08:56   1      for Intellectual Ventures.                                                         09:11:19   1      either, with regard to discovery, I'm a very hands-on

09:08:57   2                 Yeah, given the comments you made just now, I                           09:11:26   2      judge.     And my attitude is, for example, I'm not saying

09:09:01   3      think we agree with you, it's not worth the candle.                     You        09:11:31   3      there will be a problem, but let's say -- I'm just using

09:09:04   4      know, frankly, our biggest concern through this motion                             09:11:33   4      you because you're first up.

09:09:07   5      practice is that we're able to obtain discovery.                  You              09:11:34   5                  Were you to have sent something to Apple or

09:09:10   6      know, we're going to get up here and argue that the better                         09:11:40   6      someone else and, you know, my -- number one, my

09:09:13   7      procedural way to handle this is to not dismiss it and                             09:11:43   7      expectation is that you oughta do whatever you need to do

09:09:15   8      deal with it.      You know, as I think you recognized a                           09:11:45   8      to protect your client's rights and be as aggressive as

09:09:18   9      little bit in the Parity case, it's the scope of the                               09:11:48   9      that is.     And I think, for example, Ms. Vidal ought to do

09:09:21   10     damage should be a factual issue.                                                  09:11:51   10     the same for her client.         I expect that.       I know her very

09:09:22   11                But, really, if this is the way we're going to                          09:11:55   11     well and I know you and, you know, I know Mr. Gilliland.

09:09:26   12     proceed but we're going to be able to get discovery on                             09:12:00   12     I expect it to be gracious, the way you treat each other,

09:09:29   13     some items, even some things we discovered after filing                            09:12:04   13     but vigorous, the way you do it.

09:09:31   14     the complaint on our own that lead us to believe that we                           09:12:05   14                 So I don't -- I don't expect anyone to just say,

09:09:33   15     might find something in VMware discovery that would show a                         09:12:09   15     oh, well, we probably shouldn't do this, but we will.                I

09:09:36   16     notice date before the filing of the patent in suit.                     If        09:12:12   16     get that.     Or vice versa.       But if you have that issue, I

09:09:38   17     we could get that discovery, I think we're fine.                                   09:12:16   17     also don't want, which I've had recently, where there are

09:09:40   18                THE COURT:      And, actually, you said it better                       09:12:20   18     two weeks of back-and-forth e-mails saying -- you know, if

09:09:42   19     than I did, which is pretty typical of the way things go                           09:12:25   19     you all can't get something resolved like this in a phone

09:09:46   20     here.                                                                              09:12:30   20     call, then just call -- I told them yesterday, I'm going

09:09:46   21                But, actually, one of the things I was also                             09:12:33   21     to have shirts made up that say, call Dr. Yi.                He probably

09:09:50   22     trying to intimate was, I would not be receptive to having                         09:12:38   22     wouldn't want me to do that.

09:09:55   23     defendants tell plaintiffs, you can't ask discovery on the                         09:12:39   23                 But, you know, if you will just let us know after

09:09:58   24     issues of willfulness or a factual underpinning of direct                          09:12:43   24     a shorter period of time, you can't get something

09:10:03   25     and indirect -- any of the others because you didn't --                            09:12:46   25     resolved, so far, I think we've been able to get -- have


                               LILY I. REZNIK, OFFICIAL COURT REPORTER                                                              LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                              U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                              Case 6:20-cv-00725-ADA Document 33-3 Filed    12/11/20 Page 5 of 15
                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 13 of 54
                                                                      Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20                                               Page 15 of 54
                                                                                              13                                                                                           15


09:12:49   1      telephonic conferences within the next day or so.                                09:15:25   1      expect anyone to abandon their positions by having gotten

09:12:54   2                 And like yesterday, I lost an hour of my life,                        09:15:28   2      the preliminary constructions.           It's really, again, to

09:12:57   3      but we got it resolved and I was happy when I left and                           09:15:30   3      help you all out.

09:13:02   4      they were happy.       So no one in here should feel like                        09:15:31   4                  The discovery's stayed until the Markman, but for

09:13:07   5      they're giving anything up by any ruling because we will                         09:15:34   5      example, the case today, at the end of the hearing today,

09:13:13   6      be available to resolve anything virtually within 24 hours                       09:15:37   6      they will have the Markman constructions, and on Monday,

09:13:17   7      that you -- any dispute that y'all have.                                         09:15:40   7      they can start discovery.           And so, on Monday, if they have

09:13:19   8                 MR. GILMAN:      Well, that's fantastic.          That's              09:15:44   8      these issues, for example, that Mr. Gilman had, I would

09:13:21   9      appreciated and refreshing.           So.                                        09:15:47   9      expect them get discovery out immediately so that it can

09:13:22   10                THE COURT:      Well --                                               09:15:52   10     get -- they know one way or the other, and they can get

09:13:23   11                MR. GILMAN:      Appreciate that.                                     09:15:54   11     their pleadings amended quickly enough to allow the

09:13:24   12                THE COURT:      You know, I've only been on the bench                 09:15:57   12     discovery in the rest of the case.

09:13:26   13     a year and a half.        They haven't beaten the patience out                   09:15:59   13                 So the next case up is Parus, which is P-A-R-U-S,

09:13:29   14     of me yet.                                                                       09:16:08   14     Holdings vs. Apple.

09:13:30   15                Is there anything else you wanted to say?                             09:16:13   15                 Mr. Ravel and --

09:13:32   16                MR. GILMAN:      No, your Honor.                                      09:16:16   16                 MR. DEVOOGD:      Drew DeVoogd for Parus, your Honor.

09:13:32   17                THE COURT:      Okay.                                                 09:16:19   17                 THE COURT:     Pleased to meet you, sir.

09:13:32   18                MR. GILMAN:      Thank you for the time.                              09:16:22   18                 MR. DEVOOGD:      Likewise, your Honor.

09:13:33   19                THE COURT:      You bet.                                              09:16:24   19                 MR. RAVEL:     I'll begin with a question, rather

09:13:39   20                So we are going to probably -- I can't say I                          09:16:26   20     than with an argument.         If the question is, would Apple be

09:13:44   21     remember for each one, but, for example, Ms. Vidal, in                           09:16:29   21     satisfied with a dismissal without prejudice as to

09:13:48   22     this case, would your clients be satisfied from what I've                        09:16:32   22     willfulness, indirect infringement, and the request for

09:13:53   23     said with a dismissal without prejudice of the claims with                       09:16:34   23     permanent injunction?         The answer to that question would

09:13:58   24     which you're unhappy, with the understanding that                                09:16:37   24     be yes, subject to cooperating in discovery immediately

09:14:00   25     discovery's going to be taken at the appropriate time?                           09:16:42   25     after it starts and not filing any silly oppositions to


                               LILY I. REZNIK, OFFICIAL COURT REPORTER                                                              LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                              U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)




                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 14 of 54                                   Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 16 of 54
                                                                                              14                                                                                           16


09:14:03   1                 MS. VIDAL:      VMware would be very happy with that,                 09:16:47   1      amended pleadings.

09:14:05   2      your Honor.      Thank you.                                                      09:16:48   2                  THE COURT:     And what do you say on behalf of

09:14:06   3                 THE COURT:      And, Mr. Gilman, you're okay with                     09:16:51   3      Parus?

09:14:07   4      that?                                                                            09:16:52   4                  MR. DEVOOGD:      I'd be happy to proceed in that

09:14:08   5                 MR. GILMAN:      Yes, your Honor.                                     09:16:54   5      manner, your Honor.

09:14:08   6                 THE COURT:      Okay.     Very good then.                             09:16:55   6                  THE COURT:     Okay.     Very good.

09:14:12   7                 Then next up -- and I think this is clear to                          09:17:00   7                  And then, do we have anyone for De La Vega vs.

09:14:16   8      everyone in here.       I recognize most of the faces.             But,          09:17:12   8      Microsoft?

09:14:19   9      you know, discovery will start immediately after the                             09:17:12   9                  MR. SHELTON:      Yes, your Honor.       Barry Shelton.

09:14:22   10     Markman.     And with my Markmans, if you haven't been in                        09:17:13   10                 THE COURT:     Oh, I'm sorry.       I assumed these other

09:14:26   11     front of me before, there's one this afternoon.                  In fact,        09:17:15   11     Parus cases were all together.           I should ask for Google,

09:14:30   12     I know I'm babbling, but we are trying to start a new                            09:17:17   12     LG Electronics, Samsung and Amazon, whether there's any

09:14:35   13     process.                                                                         09:17:20   13     difference in the positions you all would take like Mr.

09:14:36   14                We sent out preliminary constructions yesterday                       09:17:24   14     Ravel did.     If so -- and if you would introduce yourselves

09:14:40   15     to the parties that are going to be at the Markman.                   I'm        09:17:27   15     on the record, just make sure that we get it down, one at

09:14:44   16     thinking that's what we'll do from now on.               Maybe not as            09:17:30   16     a time, and who you represent.

09:14:49   17     far in advance as we did in this case.              This hearing got             09:17:32   17                 MR. SNYDER:     Darin Snyder and Stephen Burbank,

09:14:53   18     bumped, so we were a little ahead of time.                                       09:17:35   18     along with our representative Timur Engin from Google,

09:14:55   19                But you should start anticipating to have                             09:17:39   19     LLC.     And then, Stephen Burbank and Darin Snyder for LG

09:14:58   20     preliminary constructions by 5:00 the day before so that                         09:17:42   20     Electronics, Incorporated and LG Electronics USA,

09:15:04   21     you know when you come in here.             They are only preliminary            09:17:45   21     Incorporated.

09:15:07   22     constructions.       You know, the reason I'm giving them is, I                  09:17:45   22                 THE COURT:     And what would your position be?

09:15:13   23     have found, a couple of times now, where we've given our                         09:17:45   23     And, Lily, can you hear him from there or do you want him

09:15:18   24     own construction and people said, we can live with that.                         09:17:45   24     to come up?

09:15:21   25     And so, it saved them the time of preparing for -- I don't                       09:17:45   25                 COURT REPORTER:        If you could move the mic closer


                               LILY I. REZNIK, OFFICIAL COURT REPORTER                                                              LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                              U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                              Case 6:20-cv-00725-ADA Document 33-3 Filed    12/11/20 Page 6 of 15
                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 17 of 54
                                                                      Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20                                             Page 19 of 54
                                                                                             17                                                                                           19


09:17:54   1      to you, please.                                                                 09:19:51   1      Google's counsel, if they need to say something.

09:17:54   2                  MR. SNYDER:     Good morning, your Honor.            Darin          09:19:54   2                 MR. DEVOOGD:       Thank you, your Honor.         I just need

09:17:55   3      Snyder with O'Melveny & Myers.                                                  09:19:55   3      to retrieve my binder with your indulgence.

09:17:56   4                  Granting our motion without prejudice to the                        09:19:57   4                 THE COURT:      Okay.

09:17:58   5      plaintiff later taking discovery would be acceptable to                         09:19:58   5                 MR. DEVOOGD:       Thank you.

09:18:03   6      Google and LG.                                                                  09:20:16   6                 THE COURT:      And your -- is this the case where

09:18:04   7                  THE COURT:     Okay.    Yes, ma'am.                                 09:20:19   7      there may have been some actual notice that you would like

09:18:08   8                  MS. MAROULIS:      Good morning, your Honor.                        09:20:21   8      to articulate?

09:18:09   9                  Victoria Maroulis, counsel for Samsung in the                       09:20:23   9                 MR. DEVOOGD:       That's correct, your Honor.         And I

09:18:14   10     Parus case.                                                                     09:20:24   10     also had some thoughts on the Romag Fasteners argument.

09:18:14   11                 And as with other defendants, we're satisfied                       09:20:26   11                THE COURT:      Great.

09:18:16   12     with dismissing the claims without prejudice and having                         09:20:28   12                MR. DEVOOGD:       It's more academic, so we can defer

09:18:19   13     discovery later.       Thank you, your Honor.                                   09:20:30   13     that discussion, if you'd like.

09:18:21   14                 THE COURT:     Okay.    Yes, sir.                                   09:20:33   14                THE COURT:      No.     I'm happy to have it.

09:18:25   15                 MR. RANGANATH:      Good morning.                                   09:20:35   15                MR. DEVOOGD:       Okay.     So as I heard that argument,

09:18:25   16                 Ravi Ranganath, Fenwick & West, for Amazon.                  And    09:20:38   16     the issue that Justice Kavanaugh and, I believe, Justices

09:18:28   17     our position is the same as the other defendants.                               09:20:42   17     Kagan and Sotomayor were addressing is whether or not the

09:18:29   18                 THE COURT:     And last, but not least, my favorite                 09:20:46   18     specific requirement for willfulness under the classic

09:18:33   19     Barry Shelton.                                                                  09:20:53   19     principles of equity that the courts have applied in this

09:18:34   20                 MR. SHELTON:      Your Honor, I'm local counsel                     09:20:56   20     country for the past 200 years that are committed to the

09:18:35   21     for Amazon.                                                                     09:21:01   21     district court's discretion within those parameters of

09:18:35   22                 THE COURT:     Okay.    Very good.                                  09:21:04   22     those classic equitable principles can be satisfied

09:18:37   23                 So does that take care of all of the Parus                          09:21:09   23     without actual notice.

09:18:40   24     Defendants?                                                                     09:21:12   24                And from our perspective and the way I read the

09:18:41   25                 MR. DEVOOGD:      Your Honor.                                       09:21:15   25     cases in forming with respect to these particular


                               LILY I. REZNIK, OFFICIAL COURT REPORTER                                                           LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)




                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 18 of 54                                  Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 20 of 54
                                                                                             18                                                                                           20


09:18:41   1                  THE COURT:     Yes, sir.                                            09:21:19   1      allegations under Halo, that line of cases does not

09:18:42   2                  MR. DEVOOGD:      If I may, Drew DeVoogd for Parus                  09:21:27   2      preclude a finding of willfulness, i.e., an award of

09:18:45   3      Holdings.     I'm the attorney who would like your indulgence                   09:21:37   3      enhanced damages without actual notice under the rubric of

09:18:49   4      to get sworn in.       Would you like to do that now?             We can.       09:21:41   4      willful blindness.        And so, I can provide some additional

09:18:52   5      Or reserve till after the hearing?                                              09:21:45   5      case citations.

09:18:54   6                  THE COURT:     Nothing would make me happier than to                09:21:45   6                 THE COURT:      I think you and I are probably in

09:18:56   7      swear you in right now, in front of all these people.                     So    09:21:47   7      agreement on that.        And I think -- and Halo was kind of

09:18:57   8      if you'll come up.                                                              09:21:49   8      touched on a little bit in those arguments, as well, and I

09:19:01   9                  MR. DEVOOGD:      And I also have a couple of                       09:21:52   9      think they were trying to make that point.

09:19:03   10     additional comments.                                                            09:21:54   10                MR. DEVOOGD:       Absolutely.     It's a sliding scale.

09:19:04   11                 THE COURT:     Okay.                                                09:21:56   11                THE COURT:      Right.      I think so, too.

09:19:05   12                 MR. DEVOOGD:      At least with respect to the Google               09:21:57   12                MR. DEVOOGD:       And you have the discretion to

09:19:07   13     case.                                                                           09:21:59   13     assess the evidence before you and make a determination

09:19:07   14                 THE COURT:     Okay.    Let me swear you in; that way,              09:22:01   14     based on that evidence.

09:19:09   15     you're all official.        If you would raise your right hand                  09:22:02   15                THE COURT:      Yeah.      And I got the feeling, even

09:19:15   16     and repeat after me:                                                            09:22:05   16     though he's like a thousand times smarter than me, that

09:19:17   17                 I do solemnly swear that I will discharge the                       09:22:09   17     Justice Kavanaugh was -- it was more of kind of not

09:19:20   18     duties of attorney and counselor of this court faithfully.                      09:22:12   18     academic but sort of a -- he's not really in the trenches

09:19:28   19     That I will demean myself uprightly under the law in the                        09:22:16   19     ever having to do the balancing himself.              He gets it once

09:19:34   20     highest ethics of our profession.            I will support and                 09:22:19   20     the balancing has taken place.            And he was trying to find

09:19:39   21     defend the Constitution of the United States.                                   09:22:22   21     whether or not there was a bright line.

09:19:45   22                 Congratulations.                                                    09:22:23   22                MR. DEVOOGD:       I agree with that.

09:19:47   23                 MR. DEVOOGD:      Thank you, your Honor.                            09:22:25   23                THE COURT:      And now, you want to take up a

09:19:47   24                 THE COURT:     Now, let me hear what it is you would                09:22:27   24     specific issue with Google.

09:19:49   25     like to add about Google, and then, I'll hear from                              09:22:28   25                MR. DEVOOGD:       I do, your Honor.       And I guess I


                               LILY I. REZNIK, OFFICIAL COURT REPORTER                                                           LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                              Case 6:20-cv-00725-ADA Document 33-3 Filed    12/11/20 Page 7 of 15
                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 21 of 54
                                                                      Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20                                           Page 23 of 54
                                                                                           21                                                                                             23


09:22:32   1      would start with a question that I think applies to a                         09:25:45   1      situation that exists in literally every patent

09:22:36   2      number of the defendants, and that is whether post-suit                       09:25:49   2      infringement case.        And thus, notice provided by the

09:22:41   3      allegations are permissible to keep the claims in.                            09:25:53   3      complaint does not remove a case from a garden-variety

09:22:49   4                 So we can see that at least some of the                            09:25:59   4      patent infringement case to the kind of case that warrants

09:22:52   5      defendants did not have actual notice.              Now, setting aside        09:26:02   5      enhanced damages, which is what Halo in the Supreme Court

09:22:55   6      the willful blindness aspect of it, but we can see that                       09:26:04   6      said is required for that kind of award.              It has to be

09:23:00   7      some of the defendants did not have actual notice as to                       09:26:09   7      something else.       It has to be something that's

09:23:03   8      some of the patents.        They certainly are aware of them                  09:26:11   8      characteristic of a pirate.

09:23:07   9      between the filing of the initial complaint and the filing                    09:26:13   9                 Likewise, for indirect infringement, whether it's

09:23:10   10     of the amended complaint.                                                     09:26:14   10     contributory infringement or inducing infringement, the

09:23:13   11                I know that there is some divergence in the                        09:26:17   11     mere notice provided by a complaint shouldn't provide that

09:23:17   12     district courts as to whether that post-complaint notice                      09:26:20   12     necessary knowledge and intent because merely continuing

09:23:26   13     period is essentially in the case and adequately pled for                     09:26:24   13     that conduct after you've been sued doesn't provide that

09:23:30   14     purposes of the allegations that we're talking about here.                    09:26:30   14     knowledge of or intent to infringe the patent that is

09:23:36   15     So totally understand the Court's direction and admonition                    09:26:34   15     required for either of those types of indirect

09:23:40   16     and the proposed compromise related to the pre-suit                           09:26:36   16     infringement.

09:23:45   17     allegations.                                                                  09:26:36   17                THE COURT:      Well, let me take a step just short

09:23:46   18                I guess I just seek a little clarification as to                   09:26:38   18     of that, which is, it seems to me that your arguments are

09:23:49   19     your view on the post initial complaint time period, and                      09:26:44   19     more on the merits of what -- as opposed to why should I

09:23:53   20     I'd be happy to explain why I think that's appropriate.                       09:26:52   20     now allow it to be pled.         What, again, in the -- is it

09:23:56   21                THE COURT:      Go ahead, please.                                  09:26:57   21     worth the candle but why -- how is Google harmed, for

09:23:58   22                MR. DEVOOGD:       Okay.    So as I read the cases,                09:27:03   22     example, if the allegation is made that anything post

09:24:02   23     basically the Eastern District of Texas and Delaware are                      09:27:09   23     notice in the original complaint, an allegation is made

09:24:06   24     nearly unanimous that post-complaint notice satisfies the                     09:27:14   24     that the conduct subsequent to that is willful.

09:24:14   25     knowledge requirement for both enhanced damages claims and                    09:27:20   25                Are you saying, should the Court as a matter of


                               LILY I. REZNIK, OFFICIAL COURT REPORTER                                                         LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)




                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 22 of 54                                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 24 of 54
                                                                                           22                                                                                             24


09:24:18   1      inducement and contributory infringement.                                     09:27:23   1      law just say that can never happen?             Why wouldn't it be

09:24:22   2                 Now, some of the defendants have downplayed those                  09:27:28   2      the wiser course -- not the happier course for Google, but

09:24:27   3      cases and said they're against the weight of precedent.                       09:27:30   3      why wouldn't it be the wiser course for the Court to allow

09:24:33   4      From my perspective, I would argue that you have two of                       09:27:34   4      the allegation to be made and discovery taken, whatever

09:24:37   5      the busiest patent dockets in the country with judges who                     09:27:41   5      else happens, and then, the issue can be resolved, if

09:24:40   6      see these patent cases all the time, and I think it would                     09:27:44   6      you're right with respect to it being a matter of law, on

09:24:45   7      behoove us to give due weight to the cases coming out of                      09:27:48   7      a summary judgment at the time summary judgment -- as

09:24:49   8      those districts.       I think there's at least a dozen in                    09:27:52   8      opposed to at this juncture?

09:24:52   9      Delaware and nearly that many in the Eastern District of                      09:27:55   9                 MR. SNYDER:      There aren't any disputed facts

09:24:56   10     Texas.                                                                        09:27:58   10     about the knowledge that is provided by the complaint.

09:24:58   11                So with that, I can.                                               09:28:01   11     And we believe that as a matter of substantive law, the

09:24:59   12                THE COURT:      Let me hear from Google or anyone                  09:28:05   12     knowledge merely provided by the complaint can't provide

09:25:04   13     else who wants to argue that.                                                 09:28:09   13     the knowledge and intent necessary to satisfy the

09:25:05   14                Mr. Snyder.                                                        09:28:13   14     willfulness or indirect infringement elements.

09:25:11   15                MR. SNYDER:      Good morning, your Honor.            Darin        09:28:17   15                That literally occurs in every case.              I'm not

09:25:14   16     Snyder of O'Melveny Myers on behalf of Google and LG.                         09:28:20   16     sure, your Honor, what discovery the plaintiff would need

09:25:16   17                Which of those issues would the Court prefer I                     09:28:22   17     to take were you, in fact, served with a complaint.                Yes,

09:25:19   18     start with?                                                                   09:28:25   18     we were served with a complaint.            We're here today.      So

09:25:20   19                THE COURT:      I would start with the what happens                09:28:28   19     Google is obviously aware of the allegation.               But that

09:25:22   20     when Google finds out in the original complaint that they                     09:28:32   20     does not remove this case or any other case because the

09:25:27   21     are infringing -- alleged to be infringing the 123 patent.                    09:28:36   21     knowledge would be identical in every other case from the

09:25:31   22     Does that satisfy post that date a claim of willful                           09:28:40   22     realm of a garden-variety patent litigation to the realm

09:25:38   23     infringement?                                                                 09:28:43   23     of behavior characteristic of a pirate that shows

09:25:40   24                MR. SNYDER:      It should not, your Honor.                        09:28:47   24     intentional misconduct that should justify an award of

09:25:42   25                As the Court said in M & C Innovations, that's a                   09:28:52   25     willful or exemplary damages.


                               LILY I. REZNIK, OFFICIAL COURT REPORTER                                                         LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                              Case 6:20-cv-00725-ADA Document 33-3 Filed    12/11/20 Page 8 of 15
                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 25 of 54
                                                                      Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20                                        Page 27 of 54
                                                                                        25                                                                                                27


09:28:53   1                 So the damage that's done to Google is the                      09:31:34   1      in each one of these cases, whether we're talking about

09:28:56   2      exposure that's created merely by those allegations.                And    09:31:36   2      the preceding case by Intellectual Ventures, or the other

09:28:59   3      as the Court indicated this morning, the presence of those                 09:31:40   3      Parus cases, or the case that's going to follow us, there

09:29:03   4      allegations when there is no factual basis for them is                     09:31:43   4      was notice to the defendants provided by the complaint.

09:29:06   5      problematic.      Likewise, the presence of those allegations              09:31:47   5                  So if it's not going to be dismissed -- there

09:29:09   6      when as a matter of law, they should not be sufficient is,                 09:31:50   6      would not be a basis for dismissing any of those cases

09:29:13   7      likewise, problematic.                                                     09:31:54   7      without prejudice, subject to amendment, if the Court is

09:29:15   8                 THE COURT:      So if -- would it be your position              09:31:57   8      going to allow mere notice provided by the complaint to

09:29:20   9      that if I were to say I'm not going to dismiss the tranche                 09:32:00   9      suffice.

09:29:25   10     of willfulness claims that start with the filing of the                    09:32:05   10                 THE COURT:     Anything else?

09:29:29   11     original complaint, would that be something that could be                  09:32:05   11                 MR. SNYDER:     Nothing further, your Honor.

09:29:32   12     taken up -- it would be sufficiently final, it could be                    09:32:06   12                 THE COURT:     Any response or anything additional?

09:29:37   13     taken up in interlocutory appeal?                                          09:32:10   13     Yes, sir.

09:29:39   14                MR. SNYDER:      The Court could fashion a ruling               09:32:11   14                 MR. RANGANATH:      Good morning, your Honor.           Ravi

09:29:42   15     that could do that.        I'm not sure that -- my imagination             09:32:13   15     Ranganath for Amazon.

09:29:48   16     isn't broad enough to say categorically, there will never                  09:32:15   16                 I just wanted to address one thing because I will

09:29:52   17     be a situation in which post-complaint conduct could                       09:32:17   17     acknowledge that the rule does appear to be unanimous in

09:29:56   18     justify a willfulness award.           There may be such a                 09:32:19   18     east Texas that notice -- their complaint filing is

09:29:59   19     situation, and that can be treated by your Honor and this                  09:32:23   19     sufficient.      I do not agree that it's the unanimous rule

09:30:02   20     court exactly the same way as pre-suit notice.                             09:32:26   20     of Delaware.      I think we cited in our papers an opinion

09:30:06   21                If they take their discovery and they believe                   09:32:29   21     from Judge Connolly from this last year where he says the

09:30:08   22     that they have justification for amending their complaint,                 09:32:33   22     complaint itself cannot serve as a basis for defendant's

09:30:12   23     they can timely bring that to your Honor if the parties                    09:32:36   23     actionable knowledge.         The purpose of a complaint is not

09:30:15   24     don't stipulate to it.                                                     09:32:39   24     to create a claim, but to obtain relief for an existing

09:30:17   25                THE COURT:      And my only other question is -- and            09:32:42   25     claim.     And that's the VLSI case out of Delaware.


                               LILY I. REZNIK, OFFICIAL COURT REPORTER                                                      LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                      U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)




                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 26 of 54                             Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 28 of 54
                                                                                        26                                                                                                28


09:30:21   1      the reason I asked about the interlocutory appeal is, is                   09:32:46   1                  So just wanted to note that even within

09:30:28   2      this something that would be better -- rather than just                    09:32:49   2      districts, there seems to be some split here.                So I would

09:30:30   3      having district judges in the courts in Delaware, in the                   09:32:52   3      hardly describe it as a unanimous rule of Delaware.

09:30:34   4      Eastern District, and perhaps me deciding, wouldn't it be                  09:32:55   4                  THE COURT:     And which Delaware judges have gone

09:30:38   5      better if the circuit told us?           I mean, it seems like a           09:32:58   5      the other way?

09:30:40   6      pretty bright-line rule that one oughta.                                   09:32:59   6                  MR. RANGANATH:      I'm aware of, I believe, Judge

09:30:45   7                 MR. SNYDER:      I am sure that getting direction               09:33:01   7      Andrews and possibly Judge Stark.

09:30:47   8      from the Federal Circuit would help resolve the known                      09:33:03   8                  THE COURT:     Okay.

09:30:49   9      conflict among the districts.           Plaintiff's counsel is             09:33:10   9                  MS. RAHEBI:     Your Honor.

09:30:51   10     correct that there are some courts in this country that                    09:33:10   10                 THE COURT:     Yes, ma'am.

09:30:54   11     will allow allegations of willfulness or indirect                          09:33:10   11                 MS. RAHEBI:     If I could address for Apple.

09:30:57   12     infringement to go forward, based on the notice provided                   09:33:11   12                 We agree with the law and it is mixed.               But I

09:30:59   13     by the complaint.                                                          09:33:14   13     would just say that under the not-worth-a-candle doctrine,

09:31:00   14                That is inconsistent with the decisions of this                 09:33:16   14     we will end up -- you know, once they take discovery, if

09:31:04   15     district so far, but I do acknowledge that there is a                      09:33:19   15     there's a case to proceed, at least for now, we can have

09:31:08   16     difference.                                                                09:33:23   16     and have a simpler case until we get to the discovery

09:31:09   17                THE COURT:      I mean, that's really the problem I'm           09:33:25   17     period, and we think it resolves this issue.               Thank you.

09:31:11   18     having is, it doesn't really seem like -- I mean, I get                    09:33:29   18                 THE COURT:     Yes, sir.     Yes, ma'am.

09:31:15   19     that we all have -- we have to make the initial decision.                  09:33:32   19                 MS. MAROULIS:      Your Honor, Victoria Maroulis,

09:31:18   20     But it would be nice for the circuit to tell us one way or                 09:33:35   20     counsel for Samsung.

09:31:22   21     the other.                                                                 09:33:36   21                 The only willfulness allegations against Samsung

09:31:22   22                MR. SNYDER:      It would be good to have that                  09:33:39   22     are based on both filing, meaning the notice of the

09:31:25   23     direction, your Honor, but the kind of plan that the Court                 09:33:42   23     complaint.     So I just wanted to register agreement with

09:31:27   24     outlined at the beginning of this hearing assumes that                     09:33:45   24     counsel for Google that to the extent the Court is

09:31:31   25     notice provided by the complaint is insufficient.                Because   09:33:50   25     dismissing these claims without prejudice, the Court is


                               LILY I. REZNIK, OFFICIAL COURT REPORTER                                                      LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                      U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                              Case 6:20-cv-00725-ADA Document 33-3 Filed    12/11/20 Page 9 of 15
                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 29 of 54
                                                                      Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20                                              Page 31 of 54
                                                                                              29                                                                                             31


09:33:53   1      recognizing that the filing of the complaint is not                              09:36:36   1                 THE COURT:      Anything else from defense?

09:33:56   2      sufficient without any additional facts to constitute                            09:36:39   2                 MS. MAROULIS:       Thank you, your Honor.

09:33:59   3      basis for willfulness.                                                           09:36:40   3                 THE COURT:      Counsel.

09:34:01   4                  Thank you.                                                           09:36:46   4                 MR. DEVOOGD:       Thank you, your Honor.

09:34:01   5                  THE COURT:     Well, I think what I'm -- what I'm                    09:36:47   5                 Before I address the substance of those

09:34:05   6      wrestling with is that absent something additional to                            09:36:49   6      arguments, I neglected to introduce my colleagues and

09:34:11   7      that, I think that's probably right.             I don't know that               09:36:53   7      client reps, if you'll allow me.

09:34:14   8      it's quite as bright a line as you're suggesting.                                09:36:56   8                 THE COURT:      That may be the worst mistake you

09:34:18   9                  MS. MAROULIS:      Your Honor, there are a couple of                 09:36:57   9      could ever make.

09:34:20   10     cases out there that I believe Parus cited, perhaps                              09:37:00   10                MR. DEVOOGD:       I was reminded of that, your Honor.

09:34:27   11     Bio-Rad in Delaware or Bobcar.           In those cases, while it's              09:37:02   11                Michael McNamara is lead counsel and Courtney

09:34:29   12     not very clear from the decisions exactly happened, it                           09:37:05   12     Herndon is my colleague.         And also, Texas trial counsel

09:34:31   13     appears that, in addition to the complaint, there were                           09:37:09   13     from Ward Smith & Hill, Johnny Ward is here, as well.

09:34:33   14     some additional facts, a protracted licensing negotiation.                       09:37:13   14     We've also got the CEO of Parus, Taj Reneau, and the GC,

09:34:37   15     Some head-to-head competition of the facts that may take                         09:37:17   15     Robert McConnell.

09:34:41   16     it out of what counsel for Google referred to as                                 09:37:18   16                THE COURT:      Well, and let me take the time to

09:34:45   17     garden-variety willfulness claims.            That just because                  09:37:21   17     thank anyone who is here.          I don't know if it's

09:34:47   18     you're sued, you are now willfully -- alleged to willfully                       09:37:25   18     voluntarily, but more voluntarily than the lawyers who had

09:34:51   19     infringe.                                                                        09:37:27   19     to come.     I think this is the best thing about our

09:34:51   20                 THE COURT:     And you can answer this and anyone                    09:37:35   20     judicial system is that you all -- it's -- everything's

09:34:52   21     else can, as well.                                                               09:37:38   21     done in public, and I think everyone oughta be here

09:34:54   22                 Should it make any difference whether or not the                     09:37:41   22     measuring how I perform as well as how your lawyers

09:34:58   23     patent that's being asserted is being asserted by a                              09:37:44   23     perform.     So it always heartens me when clients take the

09:35:01   24     competitor, rather than someone who is not a competitor,                         09:37:49   24     time to attend hearings like this.            Specifically, with

09:35:03   25     with regard to -- in other words, again, I'm just making                         09:37:53   25     respect to your client representatives, I welcome them to


                               LILY I. REZNIK, OFFICIAL COURT REPORTER                                                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                            U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)




                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 30 of 54                                   Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 32 of 54
                                                                                              30                                                                                             32


09:35:07   1      this up.     Two names, Dell and HP, for lack of -- but if                       09:37:56   1      Austin.

09:35:14   2      Dell were to sue HP and give it notice -- once it had the                        09:37:57   2                 MR. DEVOOGD:       Thank you, your Honor.

09:35:19   3      notice of the patent, should it make any difference in                           09:37:57   3                 THE COURT:      And so, if you'd like to continue.

09:35:22   4      terms of the willfulness determination the fact that HP                          09:37:59   4                 MR. DEVOOGD:       Absolutely, your Honor.

09:35:26   5      continued to compete with Dell and selling allegedly                             09:38:00   5                 And Mr. Snyder said something I thought was

09:35:31   6      infringing products, as opposed to situation where the                           09:38:03   6      noteworthy.      He said he could imagine a situation --

09:35:34   7      plaintiff is an entity who just owns the patent?                                 09:38:05   7                 THE COURT:      That would be a first.         Sorry.

09:35:38   8                  MS. MAROULIS:      Your Honor, I believe that that                   09:38:11   8                 MR. SNYDER:      Thank you, your Honor.

09:35:41   9      alone does not make any difference with its competitors or                       09:38:12   9                 MR. DEVOOGD:       I'll leave that one on the table,

09:35:45   10     nonpracticing entity versus operating company.                   What I was      09:38:14   10     your Honor.

09:35:48   11     referring to, what I think some of the cases that Parus                          09:38:14   11                He said he could imagine a situation in which

09:35:51   12     cites referred to is more situations where there's some                          09:38:19   12     there could be some evidence supporting a -- an enhanced

09:35:55   13     additional indicia of willfulness.            And it may be the case             09:38:25   13     damages award, based on post-complaint conduct, and that,

09:35:58   14     that in the competitor cases, that occurs more frequently                        09:38:30   14     to me, is the point.        As the Court said in the Blitzsafe

09:36:02   15     because the companies monitor each other, they are in the                        09:38:37   15     case, the notice of the filing of the complaint, coupled

09:36:05   16     stream of commerce.        But it's going to depend on                           09:38:41   16     with a plea for enhanced damages, plausibly supports an

09:36:08   17     case-by-case basis.                                                              09:38:49   17     presence of an intentional redoubling of infringement

09:36:09   18                 I agree with counsel for Google that as a                            09:38:52   18     activity, which is just as plausible as the fact that

09:36:12   19     bright-line rule, filing a complaint is not enough.                   One        09:38:56   19     they've lawyered up and are going to fight the case

09:36:15   20     of the cases defendants cited in their motions said that a                       09:38:59   20     vigorously.

09:36:19   21     complaint is there to bring relief to a claim, not to                            09:39:00   21                And it's not for the Court, at this point, at the

09:36:22   22     create a new claim.        And that's what pure allegations of                   09:39:04   22     pleadings stage, to determine whether inferences that are

09:36:26   23     willfulness based on post-filing conduct are.                We're               09:39:10   23     -- might be more plausible than not, or could be

09:36:32   24     creating a claim by just saying there is willfulness, and                        09:39:15   24     improbable once evidence comes before the Court later,

09:36:34   25     that is the difference.                                                          09:39:19   25     should be tossed out at the pleadings stage.               And that's


                               LILY I. REZNIK, OFFICIAL COURT REPORTER                                                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                            U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                             Case 6:20-cv-00725-ADA Document 33-3 Filed   12/11/20 Page 10 of 15
                                                                     Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20
                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 33 of 54                                                                                      Page 35 of 54
                                                                                              33                                                                                           35


09:39:22   1      really the point on that, your Honor.                                            09:43:09   1      Google-specific issues unless you'd like to hear from

09:39:26   2                 As to the purpose of the complaint, I know there                      09:43:12   2      defendants.

09:39:31   3      is case law, and counsel for defendants cited it,                                09:43:12   3                  THE COURT:     Let me hear from anyone who wants to

09:39:35   4      suggesting that a complaint does not serve a purpose of                          09:43:14   4      stand up because I do have a couple of more questions.

09:39:40   5      creating a new cause of action.            There's a recent case out             09:43:16   5                  Mr. Snyder, you might be the obvious person.

09:39:45   6      of Delaware from your colleague, Judge Connolly.                   It's the      09:43:20   6                  MR. DEVOOGD:      Thank you, your Honor.

09:39:51   7      Boston Scientific vs. Nevro case.            And I can send the cite             09:43:23   7                  THE COURT:     And I guess where I'm torn here is,

09:39:59   8      to Dr. Yi after the hearing, if you'd like.                                      09:43:26   8      why since it's up to me to make this decision, correct,

09:40:02   9                 That case -- in that case, Judge Connolly notes                       09:43:32   9      about whether or not Google in this case acted -- whoever

09:40:05   10     that Section 284 allows district courts to punish the full                       09:43:37   10     it is, acted willfully.         It seems to me, if the case gets

09:40:11   11     range of culpable behavior.          And I'll just put a bookmark                09:43:47   11     filed, they give you the notice of the 123 patent, you

09:40:18   12     there because I want to take us back to Halo because                             09:43:53   12     defend it vigorously and we go all the way through trial,

09:40:20   13     that's a very important point.           But Judge Connolly went on              09:44:01   13     how is the system better off with me not just at the end

09:40:22   14     to say that in the majority of patent cases today -- and,                        09:44:07   14     of trial -- regardless of whether Google wins or loses

09:40:26   15     to be candid, our pleadings make the same, I think, error                        09:44:11   15     because I will have gotten to -- if Google wins, then if

09:40:32   16     in terminology of making allegation for a claim of willful                       09:44:14   16     the issues goes away altogether.            I get that.      But if the

09:40:40   17     infringement.                                                                    09:44:17   17     plaintiff wins, I would, at that point, then be able to

09:40:42   18                But requests for enhanced damages under 284 are                       09:44:21   18     assess whether or not I thought that the defense that

09:40:46   19     not a claim for relief.         They're requests that the Court                  09:44:24   19     Google raised was in good faith or not.              Presumably, it

09:40:51   20     exercise its discretion, based on all the facts and                              09:44:30   20     would be.     You've tried it all the way through the case,

09:40:57   21     circumstances before and after the evidence is adduced and                       09:44:33   21     you've put on experts and all that.             And then, I don't

09:41:02   22     placed into the record as to whether enhanced damages are                        09:44:38   22     think one will be able to find willfulness as a result of

09:41:05   23     appropriate.                                                                     09:44:41   23     that.

09:41:05   24                Now, Mr. Snyder also said that those enhanced                         09:44:41   24                 I guess is the issue whether or not just

09:41:09   25     damages are only appropriate if the defendant acts like a                        09:44:49   25     knowledge is sufficient?         Is that your point?


                               LILY I. REZNIK, OFFICIAL COURT REPORTER                                                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                            U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)




                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 34 of 54                                   Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 36 of 54
                                                                                              34                                                                                           36


09:41:15   1      pirate.    But here's what the Halo court actually said.                         09:44:51   1                  MR. SNYDER:     Well, a few things, your Honor.

09:41:19   2      The chief justice wrote that the sort of conduct                                 09:44:56   2                  We know from the Supreme Court that knowledge of

09:41:22   3      warranting enhanced damages has been variously described                         09:44:59   3      the patent is not sufficient to award exemplary damages.

09:41:26   4      as willful, wanton, malicious, bad faith, deliberate,                            09:45:02   4                  THE COURT:     Right.

09:41:30   5      consciously wrongful, flagrant or, indeed, characteristic                        09:45:03   5                  MR. SNYDER:     There has to be knowledge of

09:41:36   6      of a pirate.      The disjunctive is important here.                             09:45:05   6      infringement.      And that knowledge of infringement and that

09:41:41   7                 Back to my earlier comments about the recognition                     09:45:09   7      conduct has to go far beyond mere knowledge of the patent

09:41:45   8      of Justices Kavanaugh and Sotomayor and Kagan during the                         09:45:13   8      to what the Supreme Court described as willful, wanton,

09:41:51   9      Romag Fasteners argument last week, culpable conduct                             09:45:17   9      malicious, bad faith, et cetera.            Those are serious

09:41:55   10     worthy of enhanced damages is a sliding scale.                   And the         09:45:22   10     accusations, whether they're in the patent infringement

09:42:00   11     worst is an intentionally malicious pirate who goes out                          09:45:25   11     context or any other context.

09:42:05   12     seeking with actual knowledge of the patent in order to,                         09:45:27   12                 So merely -- mere knowledge of the patent and a

09:42:10   13     you know, undermine their competitors' advantage in the                          09:45:31   13     mere accusation of infringement does not satisfy that

09:42:15   14     marketplace, or something like that.             That's piracy and we            09:45:35   14     standard.

09:42:18   15     can agree on that.                                                               09:45:38   15                 THE COURT:     And that's why -- I guess what I'm

09:42:19   16                But there are other flavors of culpable conduct                       09:45:40   16     saying is, so the likelihood of a competent judge finding

09:42:24   17     warranting enhanced damages.           So the point of that is that              09:45:45   17     that you acted that way at the end of trial is pretty

09:42:33   18     the notice requirement is -- it serves one purpose, and                          09:45:49   18     remote, even if that allegation still exists.

09:42:37   19     that is to put the defendants on notice of the existence                         09:45:51   19                 MR. SNYDER:     And I guess that leads to my second

09:42:40   20     of a patent.      We're talking about actual notice here.                  And   09:45:53   20     point, your Honor.        At the time that the complaint is

09:42:44   21     so, I don't see the difference, frankly, between me                              09:45:56   21     filed, that conduct post-complaint cannot exist because it

09:42:48   22     sending a letter to Google saying, you infringe the 123                          09:46:01   22     hasn't happened yet.        And we engage in all kinds of logic

09:42:54   23     patent, or me filing a complaint, articulating in far                            09:46:07   23     games in the law, but we haven't yet flipped around the

09:42:58   24     greater detail you infringe the 123 patent and here's why.                       09:46:11   24     passage of time that it goes in the other direction.

09:43:05   25                So with that, I'd like to turn to the                                 09:46:13   25                 When the plaintiff signs the complaint, says here


                               LILY I. REZNIK, OFFICIAL COURT REPORTER                                                            LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                            U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                              Case 6:20-cv-00725-ADA Document 33-3 Filed   12/11/20 Page 11 of 15
                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 37 of 54
                                                                      Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20                                         Page 39 of 54
                                                                                         37                                                                                            39


09:46:17   1      is my good-faith belief of infringement, at that point,                     09:48:59   1      think we'd like you to -- maybe you'd like to pay us some

09:46:22   2      there can be no allegations of post-complaint conduct with                  09:49:03   2      money for them.       Here is one of many patents that we have.

09:46:25   3      knowledge of infringement that would raise to the level of                  09:49:06   3      There was no allegation of infringement.              And even the

09:46:31   4      justifying exemplary damages.           And that' what lead to my           09:49:09   4      instrumentalities that are accused of infringement in this

09:46:33   5      comment --                                                                  09:49:12   5      case didn't exist.        In fact, they didn't exist for nine

09:46:33   6                  THE COURT:     Well, then, how could all these                  09:49:16   6      years.

09:46:35   7      judges say that it does?                                                    09:49:17   7                 So when Parus provided notice of the patent, they

09:46:37   8                  MR. SNYDER:     I don't believe that they should,               09:49:24   8      certainly didn't provide notice of infringement and no

09:46:39   9      your Honor.      I think that that is inconsistent with what                09:49:27   9      basis for Google to believe that it was infringing.              And

09:46:42   10     the Supreme Court has said and that guidance.                And we         09:49:30   10     that is what is required for exemplary damages and that is

09:46:45   11     don't yet have guidance from the Federal Circuit on the                     09:49:33   11     what's absent.       So even the mere -- the mere fact of

09:46:48   12     Supreme Court in this narrow circumstances the Court has                    09:49:35   12     notice of a patent doesn't provide the notice of

09:46:51   13     already pointed out.        But that doesn't mean that that                 09:49:38   13     infringement that I think is really required to make that

09:46:55   14     guidance wouldn't be forthcoming.            And I think we can see         09:49:41   14     next step and allow the case to proceed with an allegation

09:46:58   15     the direction the wind is blowing, based on what the                        09:49:44   15     of willful infringement that would justify exemplary

09:47:01   16     Supreme Court has said.                                                     09:49:49   16     damages.

09:47:02   17                 Halo made it very clear that you need something                 09:49:49   17                THE COURT:      Okay.    Got it.

09:47:05   18     more than mere knowledge.          Now, to be fair, the Supreme             09:49:57   18                Counsel.

09:47:09   19     Court has also recognized that actual knowledge may not be                  09:50:03   19                MR. DEVOOGD:       Thank you, your Honor.

09:47:12   20     required.     There are some situations where willful                       09:50:04   20                THE COURT:      Yes, sir.

09:47:17   21     blindness is satisfactory.          But the Supreme Court is                09:50:05   21                MR. DEVOOGD:       Again, I want to emphasis that at

09:47:19   22     giving guidance on that, as well; and in that circumstance                  09:50:07   22     the pleadings stage, whether an allegation is plausible is

09:47:22   23     as it said in Global Tech, you still need to have a                         09:50:11   23     a binary determination.         We don't get to weigh whether an

09:47:27   24     subjective belief and a high likelihood of infringement.                    09:50:16   24     inference is more likely or not or improbable or not.                If

09:47:31   25     Mere knowledge of the patent does not provide that.                         09:50:19   25     it's plausible, it's plausible, and the pleading passes


                               LILY I. REZNIK, OFFICIAL COURT REPORTER                                                       LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)




                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 38 of 54                              Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 40 of 54
                                                                                         38                                                                                            40


09:47:33   1                  So that was my point about in response to the                   09:50:22   1      muster under Twombly.

09:47:37   2      Court's question, can they still perhaps come back to the                   09:50:24   2                 As to the notion that knowledge of infringement

09:47:41   3      Court and move to amend to add allegations of willfulness,                  09:50:27   3      can't be conveyed by a complaint, our complaints in this

09:47:45   4      based on post-complaint conduct?            And my point there is           09:50:33   4      case, and including the one against Google, are some 25 or

09:47:49   5      not that that's always going to occur.              My point is that        09:50:36   5      30 pages long, with 100 different discrete paragraphs

09:47:52   6      there may be some universe in which that set of facts                       09:50:42   6      making out detailed allegations, mapping the claims of the

09:47:56   7      would lead the Court to allow them to make that amendment.                  09:50:45   7      patents to the accused instrumentalities.              So I'm not sure

09:48:00   8      It's probably unlikely.         But is it theoretically possible?           09:50:50   8      how that moves the needle for Mr. Snyder.

09:48:03   9      My imagination isn't big enough to completely exclude that                  09:50:53   9                 As to the specifics of the Google circumstance

09:48:07   10     possibility.                                                                09:50:58   10     here, it was much more than just a discussion about

09:48:07   11                 But merely going ahead and defending yourself                   09:51:02   11     licensing.     So back in 2007 -- and this is laid out in the

09:48:12   12     after you've been accused of infringement should not be                     09:51:06   12     complaint -- representatives from Parus met with Google

09:48:14   13     enough to provide that kind of exemplary damages or right                   09:51:11   13     and made a presentation regarding their innovative

09:48:19   14     to exemplary damages, which is what they're arguing.                        09:51:16   14     technology and informed them of foundational patents in

09:48:22   15                 This actually has consequence in the context of                 09:51:23   15     this voice recognition space.           Among those patents, as

09:48:24   16     the Google case, your Honor, in this Google case.                Of the     09:51:27   16     Google now concedes, was the 431 patent, which is the

09:48:28   17     two patents that are accused, one of those patents, the                     09:51:32   17     parent of the 084 patent.

09:48:34   18     431 patent, was something that was identified by Parus to                   09:51:34   18                During that management presentation, Parus

09:48:39   19     Google during some licensing negotiations that occurred                     09:51:41   19     introduced Google to its business and made a detailed

09:48:41   20     more than a decade ago, and the distinction between                         09:51:45   20     presentation about the technology and the patents.

09:48:45   21     knowledge of a patent and knowledge or belief of                            09:51:50   21     There's some very carefully worded language in the motion

09:48:48   22     infringement becomes very important in this context.                        09:51:57   22     to dismiss where Google says, well, Google Assistant,

09:48:50   23                 In '07, when that notice was provided, it was not               09:52:01   23     which is the instrumentality of Google that we're pointing

09:48:53   24     in the context of saying, Google, we think you infringe                     09:52:10   24     for at least some of the elements, didn't come into

09:48:56   25     this patent.      It was, we have a portfolio of patents.             We    09:52:13   25     existence until 2016.         But they made no mention of any


                               LILY I. REZNIK, OFFICIAL COURT REPORTER                                                       LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                              Case 6:20-cv-00725-ADA Document 33-3 Filed   12/11/20 Page 12 of 15
                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 41 of 54
                                                                      Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20                                     Page 43 of 54
                                                                                     41                                                                                             43


09:52:18   1      predecessor product like the Google Voice Search or Google              09:55:57   1                  So unless you have any further questions, I'll

09:52:22   2      Now, which I believe -- this isn't in the papers, so take               09:55:59   2      step down.     Thank you.

09:52:27   3      it for what it's worth.         But based on our investigation,         09:56:03   3                  MS. RAHEBI:     Is it possible, your Honor, for me

09:52:31   4      Google Voice Search at least was rolled out a little over               09:56:04   4      to address on behalf of Apple?

09:52:35   5      a year after Parus made this technology presentation.                   09:56:05   5                  THE COURT:     Sure.

09:52:40   6                  So from our perspective, there is no doubt, and             09:56:05   6                  MS. RAHEBI:     We agree with Google that it does --

09:52:44   7      they concede it, that they had actual notice of the 431                 09:56:07   7      the standard does require knowledge of infringement.                  But

09:52:49   8      patent at least as early as 2007.                                       09:56:10   8      I wanted to point out when we're looking at a complaint

09:52:53   9                  With respect to notice of infringement, from our            09:56:12   9      such as the one against Apple, there is no allegation that

09:52:55   10     perspective, it is a plausible inference that Google,                   09:56:16   10     we ever even heard of Parus, let alone its patents.

09:53:01   11     which is a highly sophisticated, well-heeled technology                 09:56:19   11                 So what we're really dealing with is a complaint

09:53:06   12     company with much at stake in products that they roll out,              09:56:21   12     that's the first time we're hearing that we are being

09:53:11   13     such as something like Google Assistant, which they're                  09:56:24   13     accused.     And we believe there's no basis, at that point,

09:53:16   14     touting all over the place as the next best thing in                    09:56:27   14     to be, for instance, asserting willfulness.               And there's

09:53:19   15     voice-assisted technology, would not only be aware of,                  09:56:31   15     nothing in Halo that suggests defending a patent suit

09:53:28   16     based on their extensive technical diligence, which is                  09:56:36   16     alone would rise to that egregious behavior.

09:53:34   17     also alleged, that a team of both patent attorneys and                  09:56:39   17                 And we would go back to this court's language and

09:53:36   18     technical assets conduct detailed diligence not only on                 09:56:41   18     standard in Parity Networks, which is looking at the time

09:53:41   19     the patents that Parus presented but the technology that                09:56:43   19     of the filing of the complaint.            Thank you.

09:53:45   20     Parus presented.       And there's no rebuttal for that.                09:56:48   20                 THE COURT:     Mr. Snyder.

09:53:48   21                 And in any event, you need to take those factual            09:56:50   21                 MR. SNYDER:     Thank you, your Honor.

09:53:51   22     allegations pled as true.          So the notion that it's somehow      09:56:54   22                 I'd like to start where plaintiff's counsel

09:54:04   23     implausible that Google could have been aware of                        09:56:57   23     ended.     Plaintiff's counsel argues that they should be

09:54:06   24     infringement of the 431 patent at least as early as 2007,               09:57:00   24     allowed to make allegations of willfulness because a

09:54:11   25     it could be true.       I don't know.       But that's not for us to    09:57:03   25     company of Google's size and sophistication with, quote,


                               LILY I. REZNIK, OFFICIAL COURT REPORTER                                                     LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                     U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)




                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 42 of 54                          Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 44 of 54
                                                                                     42                                                                                             44


09:54:14   1      decide right now.       The point is that a reasonable                  09:57:07   1      so much at stake must have known about these patents.                  As

09:54:18   2      inference can be drawn, based on the allegations in the                 09:57:12   2      I understood it, that was exactly the point of the Court's

09:54:20   3      complaint, that Google had notice not only of the 431                   09:57:15   3      initial comments that they would be allowed to take

09:54:25   4      patent but, also, of its infringement of that patent.             So    09:57:19   4      discovery on this issue.           And that's exactly the kind of

09:54:28   5      that's the 431.                                                         09:57:21   5      thing that should be determined with real facts, as

09:54:29   6                  As to the child, there is case law standing for             09:57:24   6      opposed to speculation, which is all that exists right

09:54:32   7      the proposition that a plaintiff cannot rely on a pending               09:57:29   7      now.

09:54:40   8      patent application standing alone for purposes of the                   09:57:29   8                  The only evidence that they have of any knowledge

09:54:48   9      notice requirement.        I concede that.       But there's a whole    09:57:32   9      is this presentation that was made in 2007, long before

09:54:50   10     lot more here in the allegations that we've pled taken as               09:57:37   10     any of the accused instrumentalities even existed, and

09:54:54   11     true, drawing all reasonable inferences in our favor as we              09:57:40   11     that relates only to one patent.            So if that is the basis,

09:54:59   12     must.                                                                   09:57:44   12     and it seems that it is, then that feeds precisely into

09:55:01   13                 For all of the reasons I've already articulated,            09:57:48   13     this court's suggested approach, which is to dismiss these

09:55:03   14     it almost defies logic to suggest that a company with this              09:57:51   14     allegations, give the plaintiffs an opportunity to take

09:55:08   15     much at stake in the space as Google would simply ignore                09:57:54   15     discovery, and if they have facts to support these

09:55:14   16     or not investigate the pending applications of these                    09:57:57   16     allegations, then they can put them in an amended

09:55:20   17     foundational patents flowing from this 2004 meeting.                    09:58:00   17     complaint and the case can proceed.             So that's the first

09:55:24   18                 Now, whether or not that's a probable allegation,           09:58:04   18     point.

09:55:29   19     whether or not we're going to be able to prove that up,                 09:58:04   19                 The second point, your Honor, is that the

09:55:32   20     that doesn't matter.        What matters for today is whether or        09:58:07   20     allegations or the description in the argument of the

09:55:39   21     not the allegations we've made support a plausible                      09:58:10   21     notice as to the first of the patents, the 431 patent, is

09:55:42   22     inference.     And we respectfully submit that based on the             09:58:13   22     very different than what is in the complaint.                In the

09:55:45   23     facts pled, that is, in fact, a plausible inference,                    09:58:17   23     first amended complaint against Google, there are two

09:55:52   24     which, therefore, means we pass muster under the pleadings              09:58:19   24     paragraphs that talk about this presentation, paragraph 20

09:55:57   25     standard.                                                               09:58:22   25     and paragraph 21.        There is no allegation in either of


                               LILY I. REZNIK, OFFICIAL COURT REPORTER                                                     LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                     U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                             Case 6:20-cv-00725-ADA Document 33-3 Filed   12/11/20 Page 13 of 15
                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 45 of 54
                                                                     Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20                                          Page 47 of 54
                                                                                         45                                                                                              47


09:58:26   1      those paragraphs that Google was accused at that time of                    10:01:15   1      to be right, but I am going to dismiss your claims without

09:58:32   2      infringing any of the patents.           It was justified provided          10:01:19   2      prejudice, the plaintiff's claims.            I've heard exactly

09:58:33   3      with some notice.       That is not enough.                                 10:01:23   3      what you've articulated.           You will be -- if at the end of

09:58:37   4                 If discovery later indicates that somehow, Google                10:01:30   4      the three-month period after discovery, you want to

09:58:41   5      understood that it was infringing, or that there was a                      10:01:35   5      reassert those claims, you'll have leave to do so; and at

09:58:44   6      high likelihood that it was infringing one of these                         10:01:40   6      that point, if the arguments are still where they're at

09:58:47   7      patents, that would be a different issue.              But that does        10:01:44   7      today, then the defendants can take it up on a motion for

09:58:49   8      not exist yet.                                                              10:01:49   8      summary judgment.        And that way, we can -- I can actually

09:58:50   9                 And they couldn't logically have alleged that the                10:01:53   9      rule on it as a matter of law, as opposed to -- I don't

09:58:54   10     instrumentalities at issue in this case infringe because                    10:01:56   10     see a great deal of difference, frankly, between saying

09:58:58   11     they didn't exist for nearly a decade, until a decade                       10:02:02   11     I'm allowing it in and having motion for summary judgment

09:59:01   12     later.     That is the 431 patent.                                          10:02:07   12     as I am saying I'm dismissing without prejudice, letting

09:59:04   13                Last, your Honor, I want to make a point as it                   10:02:12   13     you know it will be allowed back in if you choose to

09:59:07   14     relates to the second patent in this case, the 084 patent.                  10:02:15   14     assert it again at the end of three months, after

09:59:11   15     Plaintiff's counsel described that as the child of the 431                  10:02:17   15     discovery.

09:59:15   16     patent.     I think that stretches the truth a little bit.             I    10:02:19   16                 I don't see that as being really much different.

09:59:18   17     think if you follow the generations, it might be the                        10:02:23   17     Either way, if it's in the case -- even if I were to leave

09:59:22   18     great-great grandchild.         It's five generations removed.              10:02:28   18     it in the case right now, I assume I would be getting a

09:59:25   19     The application wasn't even filed until five years after                    10:02:30   19     motion for summary judgment, at some appoint, and have to

09:59:28   20     this meeting in '07.                                                        10:02:35   20     deal with this.       So that's -- just to be consistent,

09:59:30   21                And it really does strain credulity to say that                  10:02:38   21     that's the way I'm going to do.

09:59:34   22     Google would be on notice of an application that didn't                     10:02:39   22                 But I will tell you, I'm certainly -- I certainly

09:59:36   23     exist for five years and a patent that wasn't issued for                    10:02:41   23     understand all the arguments that you've made, and I'm

09:59:40   24     almost nine years.        In all of the -- in the context of                10:02:43   24     going to have to wrestle with those arguments.                   And we may

09:59:44   25     both of these patents, your Honor, the approach that the                    10:02:46   25     even set it for summary judgment hearing if you do


                               LILY I. REZNIK, OFFICIAL COURT REPORTER                                                       LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)




                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 46 of 54                              Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 48 of 54
                                                                                         46                                                                                              48


09:59:47   1      Court described at the outset of the hearing would be                       10:02:48   1      reassert it, and we'll take it up.            I'll be better

09:59:50   2      acceptable to Google and, we would think, would be the                      10:02:52   2      prepared to argue it from that perspective, rather than a

09:59:52   3      proper way to deal with a situation in which the                            10:02:57   3      perspective of just a motion to dismiss.

09:59:55   4      allegations of even notice of the patent are so scant but,                  10:03:01   4                  But I understand -- and I think we need to have a

09:59:59   5      most importantly, notice of any knowledge, or of                            10:03:06   5      ruling -- it's one way or the other.             I mean, I'm not -- I

10:00:04   6      infringement, or high probability of infringement is                        10:03:09   6      only get to make that decision temporarily until someone

10:00:06   7      completely lacking.                                                         10:03:12   7      tells me.     But, you know, I'd certainly hope maybe this

10:00:09   8                 THE COURT:      Anything else?                                   10:03:15   8      will be the kind of case where we would get some guidance

10:00:11   9                 MR. DEVOOGD:       Just one final comment, your Honor.           10:03:18   9      afterwards if the case gets far enough along.

10:00:20   10     I won't belabor the ground that I've already covered.                       10:03:22   10                 But I want to make clear, I am dismissing it

10:00:23   11                Under clear Fifth Circuit law, especially where                  10:03:25   11     without preventing you from being able to assert it in the

10:00:28   12     the relevant information is beyond the access of the                        10:03:29   12     future if you choose to do that, and then, we'll take it

10:00:31   13     plaintiff, courts should generally permit discovery to                      10:03:32   13     up in a different setting.

10:00:35   14     proceed unless the complaint recites no more than sheer                     10:03:35   14                 MR. DEVOOGD:      May I ask a question, your Honor?

10:00:38   15     speculation.      All right.     Absent that, the claims should             10:03:37   15                 THE COURT:     Sure.

10:00:46   16     stay in the pleading as it exists.                                          10:03:37   16                 MR. DEVOOGD:      That applies to the 431 patent

10:00:48   17                And I would cite for that proposition, the Wooten                10:03:39   17     allegation against with Google, as well?

10:00:51   18     vs. McDonald case that's in our in briefs.                                  10:03:40   18                 THE COURT:     Yes.

10:00:54   19                THE COURT:      Well, I'll tell you all, I'm very                10:03:41   19                 MR. DEVOOGD:      Thank you, your Honor.

10:00:56   20     torn.     But here's what I'm going to do and you all are                   10:03:42   20                 THE COURT:     I understand all those arguments.

10:01:00   21     just going to be the -- have to be the guinea pigs because                  10:03:44   21     And, like I said, I think I could just as easily say, as

10:01:03   22     I have to do something.         And by you all, I mean                      10:03:50   22     asserted, I'm going to defer fact that it was asserted and

10:01:06   23     collectively guinea pigs.                                                   10:03:53   23     I should to the defer to the fact that on motion to

10:01:08   24                I've thought pretty hard about what I'm going to                 10:03:56   24     dismiss, that that's the way to do it.              And I just -- I

10:01:12   25     try in this case.       That doesn't mean that it will turn out             10:04:00   25     don't see it being all that different than doing it the


                               LILY I. REZNIK, OFFICIAL COURT REPORTER                                                       LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                             Case 6:20-cv-00725-ADA Document 33-3 Filed   12/11/20 Page 14 of 15
                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 49 of 54
                                                                     Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20                                            Page 51 of 54
                                                                                           49                                                                                              51


10:04:02   1      way I'm doing it.       I don't see any prejudice to the                      10:06:29   1                  Will your Honor entertain dismissing it in its

10:04:04   2      plaintiff by doing it that way, and I think it lessens any                    10:06:32   2      entirety?

10:04:10   3      prejudice that's unnecessary to Google by maintaining it                      10:06:33   3                  THE COURT:     We would in the same -- under the

10:04:13   4      in a case until you assert it, having had the opportunity.                    10:06:35   4      same guidelines that I've set here.

10:04:16   5                 I'm kind of with Mr. Snyder.           I don't know that           10:06:38   5                  MS. VIDAL:     Thank you, your Honor.

10:04:19   6      you will be able to find any -- and I'm not saying on this                    10:06:39   6                  MR. GILMAN:     Can I get some clarification on

10:04:25   7      particular one, on the quantum after they have actual                         10:06:41   7      that, your Honor?

10:04:30   8      notice, not that there's proof that they did all the                          10:06:41   8                  THE COURT:     Sure.

10:04:33   9      pirate things but --                                                          10:06:42   9                  MR. GILMAN:     Everything in front of you on the

10:04:35   10                MR. DEVOOGD:       Right.                                          10:06:44   10     motion that VMware filed was simply for pre-suit damages.

10:04:35   11                THE COURT:      But that's something that may or may               10:06:48   11                 Are you now saying you're going to dismiss our

10:04:38   12     not get any further after discovery.             You will still be            10:06:51   12     indirect infringement claims?           Because I think that's in a

10:04:41   13     allowed to re-file that claim, regardless of the                              10:06:55   13     wholly different context than what's been argued on

10:04:46   14     discovery.     And then, Google, and if they want, can file a                 10:06:56   14     willfulness.

10:04:49   15     motion for summary judgment and we'll square up, and I'll                     10:06:56   15                 THE COURT:     No.     I thought we were -- I meant

10:04:52   16     make an actual ruling on it, and I'll decide whether or                       10:06:58   16     willfulness.

10:04:57   17     not to go with the Eastern District in Delaware or the                        10:06:59   17                 MR. GILMAN:     We don't have a willfulness claim.

10:04:59   18     others.     Because they both have compelling reasons why I                   10:07:01   18     So our case is much more narrow --

10:05:02   19     think they're right.                                                          10:07:02   19                 THE COURT:     Let me hear from Ms. Vidal again.             I

10:05:04   20                MR. DEVOOGD:       Understood, your Honor.            And I        10:07:05   20     may have misunderstood.

10:05:05   21     appreciate that from the pragmatic perspective.                   The         10:07:06   21                 MS. VIDAL:     My understanding -- and maybe I'm not

10:05:10   22     solution may be elegant from your perspective.                                10:07:08   22     aware of all the issues that are pending in the other

10:05:13   23                I just want to note, for the record, that I do                     10:07:10   23     cases is that your Honor was dismissing indirect

10:05:16   24     share the concerns that Mr. Gilman and, I believe, Morgan                     10:07:12   24     infringement and willfulness in the other cases, based on

10:05:22   25     Chu articulated in the VLSI argument, back in August, as                      10:07:15   25     the knowledge not being -- the complaint not being


                               LILY I. REZNIK, OFFICIAL COURT REPORTER                                                         LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)




                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 50 of 54                                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 52 of 54
                                                                                           50                                                                                              52


10:05:27   1      to -- you know, I do not want to be frustrated in                             10:07:18   1      sufficient for knowledge.

10:05:30   2      discovery when I'm trying to get information to.                              10:07:19   2                  Is that?

10:05:33   3                 THE COURT:      You will not be frustrated in                      10:07:21   3                  THE COURT:     I am doing that in the other cases

10:05:34   4      discovery.                                                                    10:07:23   4      but I don't think -- but Intellectual Ventures hadn't had

10:05:35   5                 MR. DEVOOGD:       Substantiate these allegations.                 10:07:27   5      a chance to brief on those issues.            With regard to

10:05:36   6                 THE COURT:      Okay.                                              10:07:30   6      willfulness and post filing the complaint, it probably

10:05:37   7                 MR. DEVOOGD:       Thank you.                                      10:07:38   7      would be the same.

10:05:38   8                 THE COURT:      You've got my favorite law clerk that              10:07:40   8                  MS. VIDAL:     Right.     And willfulness is not in our

10:05:40   9      you'll be dealing with in discovery.             I have no doubt you          10:07:42   9      case.    It's only indirect infringement.

10:05:43   10     will have no problems in discovery.                                           10:07:47   10                 THE COURT:     There's no allegation of willfulness?

10:05:45   11                MR. DEVOOGD:       Thank you very much.                            10:07:47   11                 MS. VIDAL:     There's not.      It's only indirect

10:05:47   12                THE COURT:      He'll give Google great advice and                 10:07:47   12     infringement.

10:05:50   13     counsel on what they should do.                                               10:07:47   13                 THE COURT:     Okay.     So I would need to take that

10:05:52   14                MR. DEVOOGD:       I have no doubt.       Thank you, your          10:07:50   14     up and give -- I would need to let Intellectual Ventures

10:05:53   15     Honor.                                                                        10:07:53   15     --- if you want to move to have those dismissed to file a

10:05:56   16                THE COURT:      We are going to take just a -- the                 10:07:56   16     motion, I'll hear from Intellectual Ventures.                I don't

10:06:03   17     next case is slightly different than the facts in this                        10:08:00   17     think we'll need to have another hearing on that.                We'll

10:06:06   18     case.     We're going to take just a five-minute break and                    10:08:03   18     be able to take that up on the papers.              When you said, can

10:06:08   19     then, come back out and resume with the case.                                 10:08:05   19     we have the same ruling, I just lost track that there was

10:06:10   20                Was that everything with regard to Parus Holdings                  10:08:08   20     no willfulness claim.         And so, what I was dealing with

10:06:13   21     against anybody that I needed to take up?                                     10:08:11   21     was, I think we can deal with the willfulness in the same

10:06:16   22                Yes, ma'am.                                                        10:08:16   22     manner as I am in the Parus Holdings cases, but I'm not

10:06:18   23                MS. VIDAL:      Your Honor, in view of your recent                 10:08:20   23     prepared until they have a chance to argue the other ones

10:06:21   24     rulings in our case, we had only moved to dismiss indirect                    10:08:23   24     to rule on that.

10:06:25   25     infringement based on the pre-suit allegations.                               10:08:24   25                 MS. VIDAL:     Thank you, your Honor.


                               LILY I. REZNIK, OFFICIAL COURT REPORTER                                                         LILY I. REZNIK, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)                                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                              Case 6:20-cv-00725-ADA Document 33-3 Filed 12/11/20 Page 15 of 15
                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 53 of 54
                                                                                             53


10:08:25   1                  THE COURT:     Okay.    Anything else from anyone

10:08:30   2      until -- I'm going to go to the back.             I have to do one

10:08:35   3      thing, and then, we'll come back and we'll take up De La

10:08:39   4      Vega vs. Microsoft and Google.

10:14:17   5                  (Recess.)

10:14:19   6                  THE COURT:     The next case I have in front of me

10:14:23   7      is De La Vega vs. Microsoft and vs. Google.               And -- yes,

10:14:23   8      sir.

10:14:27   9                  MR. DEVOOGD:      Andrew Devoogd, your Honor.        I

10:14:29   10     apologize for interrupting.

10:14:30   11                 THE COURT:     No.

10:14:31   12                 MR. DEVOOGD:      Counsel for defendants in the Parus

10:14:33   13     matters reminded me that I neglected to tell you that we

10:14:37   14     are no longer proceeding with our injunctive relief

10:14:39   15     claims.     That was also the subject of some of the

10:14:42   16     briefing.     So we will be withdrawing those allegations.

10:14:45   17                 THE COURT:     Okay.    Very good.

10:14:47   18                 MR. DEVOOGD:      Thank you, your Honor.

10:14:48   19                 THE COURT:     You're doing that voluntarily.            I'm

10:14:50   20     not.

10:14:51   21                 MR. DEVOOGD:      That is correct.       Streamlining the

10:14:54   22     case.

10:14:54   23                 THE COURT:     Very good.

10:14:55   24                 MR. DEVOOGD:      Thank you.

           25                 (End of proceedings.)


                                 LILY I. REZNIK, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)




                Case 6:19-cv-00432-ADA Document 107 Filed 02/19/20 Page 54 of 54
                                                                                             54


           1                                   * * * * * *

           2

           3

           4      UNITED STATES DISTRICT COURT          )

           5      WESTERN DISTRICT OF TEXAS )

           6

           7         I, LILY I. REZNIK, Certified Realtime Reporter,

           8      Registered Merit Reporter, in my capacity as Official

           9      Court Reporter of the United States District Court,

           10     Western District of Texas, do certify that the foregoing

           11     is a correct transcript from the record of proceedings in

           12     the above-entitled matter.

           13        I certify that the transcript fees and format comply

           14     with those prescribed by the Court and Judicial Conference

           15     of the United States.

           16        WITNESS MY OFFICIAL HAND this the 7th day of February,

           17     2020.

           18

           19

           20                                           /s/Lily I. Reznik
                                                        LILY I. REZNIK, CRR, RMR
           21                                           Official Court Reporter
                                                        United States District Court
           22                                           Austin Division
                                                        501 W. 5th Street,
           23                                           Suite 4153
                                                        Austin, Texas 78701
           24                                           (512)391-8792
                                                        Certification No. 4481
           25                                           Expires: 1-31-21


                                 LILY I. REZNIK, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
